Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/15/2022 has been entered.
 
Response to Amendment
Amendments to the claims, filed on 08/15/2022, are accepted and do not introduce new matter. 
Claims 1, 4-9, and 12-17 are pending; claims 2-3 and 10-11 are cancelled. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 16 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 16 discloses “an outlet mouthpiece”. However, an outlet mouthpiece was already disclosed in claim 1, from which claim 16 depends on. This is considered double inclusion and it is indefinite because it is unclear if there are one or more than one outlet mouthpieces claimed. For examination purposes, Examiner will interpret this as “said outlet mouthpiece”. 
	Claim 17 discloses “a sanitary fitting outlet” twice, once in line 2 and again in line 3. This is considered double inclusion and it is indefinite because it is unclear if there are one or more than one sanitary fitting outlets claimed. For examination purposes, Examiner will interpret the limitation on line 3 as “said sanitary fitting outlet”. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4, 5, 8, 9, 12, 13 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Samuels et al (U.S. 3,524,591).
Regarding claim 1, Samuels teaches an outlet set for a sanitary fitting (seen in Figs 1-5) comprising: a sanitary insert (64), an outlet mouthpiece (26), the insert being inserted in the outlet mouthpiece (as seen in Fig 5, insert 64 is inserted into mouthpiece 26) and the outlet mouthpiece being adapted to be fastened on a sanitary fitting outlet (mouthpiece 26 is fastened to sanitary fitting outlet 23, as seen in Figs 1-5), the insert having a length in an insertion direction such that, in a position for use (Fig 4), an outlet end of the insert is visible from a viewing direction that is arranged higher than the outlet mouthpiece (as seen in Fig 4, the insert 64 protrudes past the mouthpiece 26 so that is viewable from a direction higher than the mouthpiece), wherein the length of the outlet mouthpiece and the length of the insert are dimensioned such that, when fastened on the sanitary fitting outlet, the insert protrudes through the outlet mouthpiece and projects beyond an outflow side termination of the outlet mouthpiece and wherein the length of the outlet mouthpiece and the length of the insert are dimensioned such that the insert is visible from a viewing direction of at least 20° to the horizontal at an outflow-side termination of the outlet mouthpiece (as seen in Figs 1-5, the insert 64 is slidable within the mouthpiece 26 and protrudes such that it extends past the mouthpiece at an angle that is at least 20°, i.e. greater than 20°; moreover, they are dimensioned such that the insert protrudes past the mouthpiece, as claimed; this is further shown in the annotated figure below).  
Regarding claim 4, Samuels teaches the outlet set for a sanitary fitting as claimed in claim 1, wherein the insert defines on an outflow side a peripheral outer edge (defined by flange 66) that is substantially planar (66 is planar, as seen in Fig 4).  
Regarding claim 5, Samuels teaches the outlet set for a sanitary fitting as claimed in claim 1, wherein the insert is at least one of a jet regulator or a flow regulator (insert 64 includes a spray separator body 70 and a plurality of screens 80 that work to regulate flow of water through the insert).  
Regarding claim 8, Samuels teaches a sanitary fitting assembly (whole assembly seen in Fig 1) comprising a sanitary fitting outlet (defined by threaded end 84) and the outlet set for a sanitary fitting as claimed in claim 1.  
Regarding claim 9, Samuels teaches a method of installing a sanitary insert (64) on a sanitary fitting outlet (as seen in Figs 1-5), the method comprising: inserting the sanitary insert (64) in an outlet mouthpiece (26), fastening the outlet mouthpiece on a sanitary fitting part (mouthpiece 26 is fastened to sanitary fitting outlet 23, as seen in Figs 1-5), wherein the insert is made to be of such a length in an inserting direction that, in a position for use (Fig 4), an end of the sanitary insert is visible from a viewing direction that is arranged higher than the outlet mouthpiece (as seen in Fig 4, the insert 64 has a length that protrudes past the mouthpiece 26 so that is viewable from a direction higher than the mouthpiece), wherein the length is dimensioned such that the insert is visible from a viewing direction of at least 20° to the horizontal at an outflow-side termination of the outlet mouthpiece, and dimensioning the length such that the insert protrudes through the outlet mouthpiece and projects beyond an outflow-side termination of the outlet mouthpiece (as seen in Figs 1-5, the insert 64 is slidable within the mouthpiece 26 and protrudes such that it extends past the mouthpiece at an angle that is at least 20°, i.e. greater than 20°; moreover, they are dimensioned such that the insert protrudes past the mouthpiece, as claimed; this is further shown in the annotated figure below).  
Regarding claim 12, Samuels teaches the method as claimed in claim 9, wherein the insert defines on an outflow side a peripheral outer edge (defined by flange 66) is substantially planar (66 is planar, as seen in Fig 4).  
Regarding claim 13, Samuels teaches the method as claimed in claim 9, wherein the insert is at least one of a jet regulator, a flow regulator, or a jet former (insert 64 includes a spray separator body 70 and a plurality of screens 80 that work to regulate flow of water through the insert).  
Regarding claim 17, Samuels teaches an outlet set (defined by 20, 10, 23, 36 and 64) for a sanitary fitting (85) (seen in Figs 1-5) comprising: a sanitary insert (64) that is adapted to be connected to a sanitary fitting outlet (defined by outlet of stem 10), an outlet mouthpiece (26), protruding at least partially from said sanitary fitting outlet (as seen in Fig 4, the insert 64 protrudes past mouthpiece 26), the insert being inserted in the outlet mouthpiece (as seen in Fig 4 and 5) and the outlet mouthpiece being adapted to be fastened on a sanitary fitting part (mouthpiece 26 is fastened to sanitary fitting outlet 23, as seen in Figs 1-5), the insert having a length in an insertion direction such that, in a position for use, an outlet end of the insert is visible from a viewing direction that is arranged higher than the outlet mouthpiece (as seen in Fig 4, the insert 64 has a length such that it protrudes past the mouthpiece 26 so that is viewable from a direction higher than the mouthpiece), wherein the length is dimensioned such that the insert protrudes through the outlet mouthpiece and projects beyond an outflow-side termination of the outlet mouthpiece and wherein the length is dimensioned such that the insert is visible from a viewing direction of at least 20° to the horizontal at an outflow-side termination of the outlet mouthpiece (as seen in Figs 1-5, the insert 64 is slidable within the mouthpiece 26 and protrudes such that it extends past the mouthpiece at an angle that is at least 20°, i.e. greater than 20°; moreover, they are dimensioned such that the insert protrudes past the mouthpiece, as claimed; this is further shown in the annotated figure below). 
    PNG
    media_image1.png
    515
    631
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Samuels et al (U.S. 3,524,591) in view of Bosio (U.S. 2016/0177553).
Regarding claim 6, Samuels teaches the outlet set for a sanitary fitting as claimed in claim 1. However, Samuels does not explicitly teach the outlet mouthpiece being produced from at least one of metal or an opaque plastic.  
Bosio teaches an insert for a faucet wherein mouthpiece (11) is produced from metal (as disclosed in Par 0072). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Samuels to incorporate the teachings of Bosio to provide the mouthpiece with metal due to its low coefficient of friction (as disclosed in Par 0072). This would be beneficial to the device of Samuels since the insert 64 slides with respect to the mouthpiece 26; thus, a low coefficient of friction would allow for east sliding of these parts. 
Regarding claim 14, Samuels teaches the method as claimed in claim 9. However, Samuels does not explicitly teach wherein the outlet mouthpiece is produced from at least one of a metal or an opaque plastic.  
Bosio teaches an insert for a faucet wherein mouthpiece (11) is produced from metal (as disclosed in Par 0072). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Samuels to incorporate the teachings of Bosio to provide the mouthpiece with metal due to its low coefficient of friction (as disclosed in Par 0072). This would be beneficial to the device of Samuels since the insert 64 slides with respect to the mouthpiece 26; thus, a low coefficient of friction would allow for east sliding of these parts. 

Claims 7, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Samuels et al (U.S. 3,524,591) in view of Denzler et al (U.S. 2011/0036930).
Regarding claim 7, Samuels teaches the outlet set for a sanitary fitting as claimed in claim 1. However, Samuels does not teach the device further comprising an exchange insert, with which the insert is replaceable, the exchange insert having a different color than the insert, at least in a region that is externally visible in the position for use.  
Denzler teaches a sanitary unit wherein an exchange insert (1), with which the insert is replaceable, the exchange insert having a different color than the insert (as disclosed in Par 0013, exchangeable inserts are available in order to vary water properties; Par 0013 further discloses that the inserts have a color code in order to facilitate differentiating them).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Samuels to incorporate the teachings of Denzler to provide exchangeable inserts in order to provide different water flow characteristics (as disclosed in Par 0013 of Denzler). Samuels in combination with Denzler teach a visible region, which is defined by part of insert that extends past the mouthpiece as taught by Samuels; coded in different colors, as taught by Denzler.
Regarding claim 15, Samuels teaches the method as claimed in claim 9. However, Samuels does not teach the method further comprising providing an exchange insert of a different color at least in a region that is externally visible in the position for use, and replacing the insert that has been used with the exchange insert.  
Denzler teaches a sanitary unit wherein an exchange insert (1), with which the insert is replaceable, the exchange insert having a different color than the insert (as disclosed in Par 0013, exchangeable inserts are available in order to vary water properties; Par 0013 further discloses that the inserts have a color code in order to facilitate differentiating them).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Samuels to incorporate the teachings of Denzler to provide exchangeable inserts in order to provide different water flow characteristics (as disclosed in Par 0013 of Denzler). Samuels in combination with Denzler teach a visible region, which is defined by part of insert that extends past the mouthpiece as taught by Samuels; coded in different colors, as taught by Denzler.
Regarding claim 16, Samuels teaches a sanitary fitting assembly set (assembly seen in Fig 1), comprising said outlet mouthpiece (26) and said insert (64) as claimed in claim 1. However, Samuels does not teach at least two inserts, which are alternatively insertable into the outlet mouthpiece and which are differently colored in the corresponding region that remains externally visible in each case in a position for use.  
Denzler teaches a sanitary unit wherein exchange inserts (1), with which the inserts are replaceable, the exchange insert having a different color than the insert (as disclosed in Par 0013, exchangeable inserts are available in order to vary water properties; Par 0013 further discloses that the inserts have a color code in order to facilitate differentiating them).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Samuels to incorporate the teachings of Denzler to provide exchangeable inserts in order to provide different water flow characteristics (as disclosed in Par 0013 of Denzler). Samuels in combination with Denzler teach a visible region, which is defined by part of insert that extends past the mouthpiece as taught by Samuels; coded in different colors, as taught by Denzler.

Response to Arguments
Applicant’s arguments with respect to claims 1, 4-9, and 12-17 have been considered but are moot because the arguments do not apply in view of new grounds of rejection. Applicant's amendments filed on 08/15/2022 have resulted in the new grounds of rejection found above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN C BARRERA whose telephone number is (571)272-6284.  The examiner can normally be reached on M-F Generally 10am-4pm and 6-8pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARTHUR O. HALL can be reached on 571-270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUAN C BARRERA/
Examiner, Art Unit 3752

/STEVEN M CERNOCH/
Primary Examiner, Art Unit 3752